DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-6, drawn to a polymer matrix composite. 
Group II, claims 7-13, drawn to a method comprising forming a slurry and retaining an amount of solvent after heating the slurry.
Group III, claims 14-18, drawn to a method comprising formation of a suspension and removal of the solvent from the suspension. 
Group IV, claim 19, drawn to a delivery device. 
Group V, claim 20, drawn to a method of delivering an agent. 

Election of Species
Applicant is required to elect a species for each of the Elections A and B below.  This application contains claims directed to the following patentably distinct species:
ELECTION A: Applicant is required to elect a specific species of polar solvent soluble particles or polar solvent swellable particles. The related claim is claim 3. A proper election would be, for example, a fragrance. 
ELECTION B: Applicant is required to elect a specific species of porous polymer network. The related claim is claim 4. A proper election would be, for example, polyurethane. 
ELECTION C: If Group II is elected, Applicant is required to whether solvent is removed (claim 8) or no solvent is removed (claim 9). These are mutually exclusive. 

Groups I through V and the species above lack unity of invention because even though the inventions of these groups require the technical feature of a polymer matrix composite comprising a porous polymeric network structure and a plurality of polar solvent soluble or polar solvent swellable particles distributed within the polymeric network structure, wherein the at least one of polar solvent soluble or polar solvent swellable particles are present in a range of from 1 to 99 weight percent based on the total weight of the at least one polar solvent soluble and swellable particles and the polymeric network structure, and wherein the polymer matrix composite has particles that at least one of  (a) upon exposure to a polar fluid, release at least some component from the polymer matrix composite or (b) upon exposure to a polar fluid, absorb some of the polar fluid,  this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Prasad (US 2006/0052040). 

Prasad teaches an article which comprises an interpenetrating polymeric network which forms a porous polymer sheet (abstract) which defines a network of interconnected pores (¶9). The network is formed of a polymer resin (¶21). This is a porous polymeric network structure. The network comprises water-soluble or water-absorbent particles. (¶41). Water absorbent particles will absorb water (a polar solvent) upon exposure to water (the polar solvent). Examples of the polymer used to produce the article of Prasad are water insoluble. Examples of the polymer used to produce the porous polymeric network have a molecular weight of from 50,000 to 300,000 g/mol (¶25). The porous material of the article has a porosity of 90% or less and a density of 0.2 g/cm3 or greater. See ¶20. 
With regards to the amount of particles added to the article of Prasad, the range of the common feature among Groups I through V and the species, is a range of from 1 to 99wt%. While Prasad does not explicitly recite an amount of particles added, when present, the amount of the particles must be between 0 to 100wt%, which anticipates and/or overlaps the claimed range. Alternatively, it would have been obvious to one of ordinary skill in the art to use an amount of water absorbing particles greater than 0 wt% in order to provide water absorbing properties and less than 100wt% because the polymer network is present.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766